Citation Nr: 1638348	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1997 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a decision in May 2015 that denied the claim for service connection for bilateral hearing loss.  Claims for service connection for disorders of the lumbar spine, cervical spine, bilateral knee, and right ankle; for right leg shin splints; and the issue of whether a notice of disagreement received on June 5, 2014, was untimely, were remanded by the Board for additional development.  

The Veteran appealed the Board's May 2015 decision denying the claim for service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the May 2015 Board decision that denied entitlement to service connection for bilateral hearing loss.  
In a February 2016 Order, the Court granted the Joint Motion.

The claims for service connection for disorders of the lumbar spine, bilateral knee, and right ankle; and the claim for service connection for right leg shin splints, were granted in an August 2016 rating decision.  As such those issues are no longer before the Board for appellate review.  

The claim for service connection for a cervical spine disorder which, as noted above, was remanded by the Board in May 2015, remains in remand status and will be the subject of a subsequent decision, if necessary.  

The Veteran was informed in a December 2015 letter that his June 5, 2014 notice of disagreement is considered a valid appeal of the June 2013 rating decision, which granted service connection for depressive disorder (30 percent rating); left leg shin splints (10 percent rating); right shoulder rotator cuff strain (10 percent rating); left hip strain (10 percent rating); right hip strain (10 percent rating); and left ankle post traumatic arthritis and strain (zero percent rating).  It appears from review of the file that those issues are still being developed by the RO and will be the subject of a subsequent decision, if necessary.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined in part that the Board failed to address an argument raised by the Veteran's attorney in the VA Form 9 that a February 2013 VA examination was not adequate because the examiner only considered two of the    in-service audiograms; did not report on the audiograms that indicated hearing loss; and failed to test the Veteran's acoustic reflexes even though the examination report showed abnormal ipsilateral and contralateral acoustic reflexes.  

The Board does not agree that the February 2013 VA examination was inadequate for the reasons raised by the attorney.  The fact that the examiner only considered two of the in-service audiograms and did not report on the audiograms that indicated hearing loss has no bearing when the Veteran does not exhibit hearing loss in either ear per VA standards (found at 38 C.F.R. § 3.385).  However, given the length of time that has elapsed since the February 2013 VA examination was conducted, the Board finds that a contemporaneous VA examination should be scheduled to ascertain whether  the Veteran now exhibits hearing loss per VA standards (found at 38 C.F.R. § 3.385).  The Board also agrees with the argument raised by the Veteran's attorney in a June 2016 statement that the contemporaneous VA examination should include acoustic reflex testing.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated or tested her for hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA audiological examination.  The electronic files should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Acoustic reflex testing must be conducted, and the examiner should address the significance of the results as to whether hearing loss is present.

If the Veteran has a hearing loss disability for VA purposes, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the current bilateral hearing loss had its onset in service or is related to service.  The in-service audiometric results and the Veteran's report of hearing loss at the time of her separation from service should be discussed.  

The examiner is requested to provide a rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without    resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking the development above and        any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and     her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


